  Case: 4:21-cv-00373-NAB Doc. #: 16 Filed: 07/29/21 Page: 1 of 3 PageID #: 27


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DISTRICT

DEWEY ODELL HOPPER,                                )
                                                   )
               Plaintiff,                          )
                                                   )
          v.                                       )
                                                   )           No. 4:21-CV-373-NAB
MICHELE BUCKNER,                                   )
                                                   )
               Defendant.                          )

                            OPINION, MEMORANDUM AND ORDER

       This matter is before the Court on self-represented plaintiff Dewey Odell Hopper’s motion

for leave to proceed in forma pauperis on appeal and his letter to the Court dated July 18, 2021,

which the Court construes as a motion for reconsideration of the dismissal of his case on the basis

of his failure to notify the Court of plaintiff’s change of address.

       Plaintiff filed his petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 on March

17, 2021. On May 19, 2021, a letter that the Court had addressed to plaintiff at South Central

Correctional Center (“SCCC”) was returned to the Court marked “return to sender,” “not

deliverable as addressed,” and “unable to forward.” The Court could not verify a new address for

plaintiff. On June 23, 2021, the Court dismissed without prejudice plaintiff’s action pursuant to

Local Rule 2.06(B) for failure to notify the Court of plaintiff’s change of address.

       On July 12, 2021, plaintiff filed a Notice of Appeal. In his notice of appeal, plaintiff states

that staff at SCCC wrongly rejected and returned to the Court his legal mail. Plaintiff states his

address has not changed; he is still incarcerated at SCCC.

       In a letter to the Court dated July 18, 2021 (ECF No. 15), filed after the Notice of Appeal,

plaintiff seeks to “reverse this Order [of Dismissal] or to proceed further with my Habeas Corpus.”

Because his address had not changed, he seeks reconsideration of the dismissal of his action
  Case: 4:21-cv-00373-NAB Doc. #: 16 Filed: 07/29/21 Page: 2 of 3 PageID #: 28


pursuant to Local Rule 2.06(B). Given this information, it appears that plaintiff’s requested relief

from the judgment would be appropriate under Federal Rule of Civil Procedure 60(b)(6).

       However, because plaintiff has filed a Notice of Appeal, the Court lacks authority to grant

plaintiff’s motion for reconsideration. See Fed. R. Civ. P. 62.1. The Federal Rules of Civil

Procedure provide that the Court may: “(1) defer considering the motion; (2) deny the motion; or

(3) state either that it would grant the motion if the court of appeals remands for that purpose or

that the motion raises a substantial issue.” Id. The Court believes that plaintiff’s arguments in

his motion for reconsideration are meritorious. Thus, although this Court is procedurally bound

to deny the motion for reconsideration at this time, the Court suggests that plaintiff follow the

procedure in the Eighth Circuit and petition the court of appeals to remand the matter so as to

confer jurisdiction on the district court to grant the motion at a later time.

       Therefore, the Court will enter an Order stating that plaintiff’s motion for reconsideration

raises a substantial issue. Rule 62.1 requires plaintiff to “promptly notify the circuit clerk under

Federal Rule of Appellate Procedure 12.1” that the Court entered this Order. The Eighth Circuit

may, in its discretion, remand for this Court to address the substantial issue raised by plaintiff’s

motion for reconsideration. See Fed. R. Civ. P. 62.1 advisory notes (2009).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for leave to proceed in forma pauperis

on appeal is GRANTED. [ECF No. 14]

       IT IS FURTHER ORDERED that although the Court believes that plaintiff’s arguments

in his motion for reconsideration are meritorious, it is bound by Eighth Circuit case law to deny

the motion for reconsideration at this time. Plaintiff’s motion for reconsideration is DENIED

without prejudice with leave to refile.



                                                  -2-
  Case: 4:21-cv-00373-NAB Doc. #: 16 Filed: 07/29/21 Page: 3 of 3 PageID #: 29


       IT IS FURTHER ORDERED that in light of the aforementioned, plaintiff shall file a

motion with the Eighth Circuit Court of Appeals seeking to immediately remand this matter to the

District Court.

         Dated this 29th day of July, 2021.




                                                        HENRY EDWARD AUTREY
                                                     UNITED STATES DISTRICT JUDGE




                                              -3-
